                           1:20-cr-10032-JES-JEH # 37      Page 1 of 2
                                                                                               E-FILED
                                                                     Monday, 19 April, 2021 01:06:11 PM
                                                                          Clerk, U.S. District Court, ILCD
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )        Case No. 20-cr-10032
                                          )
JEFFREY COLTON,                           )
                                          )
              Defendant.                  )

                             FINAL ORDER OF FORFEITURE

       THIS MATTER is before the Court on the Government’s Motion for Entry of a Final

Order of Forfeiture. The Court finds as follows:

       1.     On February 16, 2021, this Court entered a Preliminary Order of Forfeiture and

Seizure pursuant to 18 U.S.C. ' 2253, incorporating by reference the provisions of Rule 32.2

of the Federal Rules of Criminal Procedure and 18 U.S.C. ' 2428, based upon the Defendant

Jeffrey Colton’s guilty plea and consent to the forfeiture allegation in the Indictment;

      2.      Commencing on February 17, 2021, and continuing for thirty days thereafter,

the United States posted on an official government internet site (www.forfeiture.gov) notice

of this forfeiture and of the intent of the United States to dispose of the property in

accordance with law and further notifying all third parties of their right to petition the Court

within thirty (30) days for a hearing to adjudicate the validity of their alleged legal interest

in the property; and

       3.     This Court has been advised that no petitions or claims have been filed.
                       1:20-cr-10032-JES-JEH # 37       Page 2 of 2




      ACCORDINGLY, the Government’s Motion for a Final Order of Forfeiture is

GRANTED and IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

      A.     All right, title, and interest in and to one (1) Samsung Galaxy S9 Cell Phone,

model #SM-G965U, is hereby forfeited to the United States.

      B.     The United States, or its agents or representatives, is hereby authorized to

dispose of said property in accordance with law.

          April 19
ENTER: _______________, 2021.

                                          s/ James E. Shadid
                                        _____________________________________
                                        JAMES E. SHADID
                                        UNITED STATES DISTRICT JUDGE




                                             2
